internal_revenue_service uniform issue list number 408a number info release date date dear this letter is in response to correspondence we received from the on your behalf the enclosed a copy of correspondence from you to trustee’s or custodian’s use of the method in the income_tax regulations the regulations for calculation of the net_income attributable to a contribution being recharacterized under sec_408a of the internal_revenue_code we believe the following general explanation of the proper way to calculate the net_income attributable to contributions being recharacterized will be helpful to you complaining about your ira sec_1_408a-5 a-2 a of the regulations provides that the net_income attributable to the amount of a contribution that is being recharacterized must be transferred along with the contribution your ira trustee or custodian is correct that the amount of net_income attributable to a contribution being recharacterized must be calculated using one of the methods provided in the regulations sec_1_408a-5 a-2 b c of the regulations provides two methods for this determination under the first method if the contribution that is being recharacterized was contributed to a separate ira and no distributions or additional contributions have been made from or to that ira at any time then the contribution is recharacterized by the trustee transferring the entire account balance in this case the net_income or loss attributable to the contribution being recharacterized is the difference between the amount of the original contribution and the amount transferred under the second method which must be used in all other cases the net_income attributable to the amount of a contribution that is being recharacterized is calculated in the manner prescribed by sec_1_408-4 of the regulations disregarding the parenthetical clause in sec_1_408-4 sec_1_408-4 of the regulations provides the method for calculating the net_income attributable to excess_contributions made to an ira and returned before the due_date of the return in order to use this method to calculate the net_income attributable to the amount of a contribution being recharacterized you generally must substitute the term amount of the contribution being recharacterized for the term excess_contribution as so modified sec_1_408-4 provides that the amount of net_income attributable to the amount of the contribution that is being recharacterized is an amount which bears the same ratio to the net_income earned by the account during the computation period as the amount of the contribution being recharacterized bears to the sum of the balance of the account as of the first day of the taxable_year in which the amount of the contribution being recharacterized is made and the total contribution made for such taxable_year the term computation period means the period beginning on the first day of the taxable_year in which the amount of the contribution being recharacterized is made and ending on the date of the transfer from the account sec_1_408-4 of the regulations as modified for recharacterizations further provides that the net_income earned by the account during the computation period is the fair_market_value of the balance of the account immediately after the distribution increased by the amount of distributions from the account during the computation period and reduced by the sum of a the fair_market_value of the balance of the account as of the first day of the taxable_year in which the amount of the contribution being recharacterized was made and b the contributions to the account during the computation period the internal_revenue_service has received comments that the second method described above does not always reflect the actual earnings and losses of the ira during the time it held the contribution being recharacterized this is due to the fact that under this method account activity in the part of the year that precedes the date the contribution being recharacterized was made is taken into account in the calculation of the net_income attributable to such contribution in response to these comments the service and treasury have recently issued notice_2000_39 which is scheduled to be published in the issue of the internal_revenue_bulletin on date copy enclosed notice_2000_39 provides a new method for calculating net_income attributable to a contribution on the actual earnings and losses of the ira during the time it held the contribution however this new method only may be used for purposes of allocating net_income to a contribution made to an ira after date in any event it is not clear that this new method would produce a significantly different result from the pre-existing method used in your case because the contribution that you recharacterized was originally made in january rather than later in the year please note that under both the old method and new method for calculating net_income discussed above calculations are based on the overall value of an ira and the dollar amounts contributed distributed and recharacterized to or from the ira rather than on specific investments made with a particular contribution we hope that the information included in this letter will be of assistance to you if you have additional questions or concerns please contact cathy vohs of my staff at not a toll-free number sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
